TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00244-CV



                         In re Shoreham Oil & Gas Company, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Finding no abuse of discretion, the petition for writ of mandamus is denied.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: May 2, 2007